             Case 8:19-bk-08152-CPM              Doc 16      Filed 11/20/19       Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 In re:                                                  Case No. 8:19‐bk‐08152‐CPM

                                                         Chapter 7

 Scott Stroup

 Jessica Stroup



          Debtors



   CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL REAL ESTATE
   SERVICES AND 3 TIER REAL ESTATE,LLC TO PROCURE CONSENTED PUBLIC
                SALE PURSUANT TO 11 U.S.C. §327, 328 AND 330

                  TRACI STEVENSON, as Chapter 7 Trustee (the “Trustee”) for the above referenced debtor(s)

(together, the “Debtors”) files this Application for entry of an order authorizing retention of (1) BK Global Real

Estate Services (“BKRES”) and (2) 3 Tier Real Estate,LLC (“Listing Agent”). In support thereof, the Trustee

respectfully states as follows:

                                          PRELIMINARY STATEMENT

                  Trustee requests approval to retain BKRES and Listing Agent, at no cost to the estate, to

negotiate with and persuade the first lienholder on certain real property in which the estate has no equity to

(1) allow Trustee to sell such properties at the highest price that the market will bear, (2) waive the resulting

deficiency claim and (3) pay a 11 U.S.C. § 506 surcharge to provide a carve‐out for the benefit of the estate

and pay all other sale expenses, including a 6% brokerage commission that will be shared equally by BKRES

and Listing Agent only upon the closing of a sale that is approved by this Court.

                  BKRES and its affiliates have proprietary technology and a national team of experienced loan

servicing specialists, asset managers, negotiators, trustee relation managers, real estate brokers and agents,

closing specialists and attorneys with extensive experience in procuring the consent of mortgage lenders and
             Case 8:19-bk-08152-CPM             Doc 16      Filed 11/20/19      Page 2 of 7



servicers to sell over‐encumbered properties and provide significant cash recoveries to selling estates with no

equity, through the Consented Sale™ process described herein.

                BKRES and Listing Agent will not be entitled to any compensation from the estate whatsoever

under any circumstances. They will only receive and share a customary brokerage commission that is paid by

secured creditor as a 11 U.S.C. § 506 surcharge approved by this Court.

                The Trustee (1) believes that hiring BKRES and Listing Agent to pursue a Consented Sale™ will

likely result in secured creditor paying a carve‐out for the benefit of the estate with proceeds from the public

sale of an asset in which the estate has no equity and (2) expects to obtain secured creditor’s agreement to a

Consented Sale™, and bring a separate motion seeking this Court’s approval of the procedures, terms and

conditions by which the over‐encumbered property will be sold, within the coming months.




                                                JURISDICTION

        1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M), (N),

and (O).

        2.      Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.



                                                BACKGROUND

        3.      The Debtors commenced this case by filing a voluntary petition for relief under Chapter

7 of the United States Bankruptcy Code on August 27, 2019.

        4.      The Trustee was appointed as the Chapter 7 trustee in this case.

        5.      The Debtors are the sole owners of real property located at 7812 Yorkshire Dr Almont,

MI 48003, (the “Property”), real property located at 8011 Lantern Dr, Almont, MI 48003 and real

                                                       2
             Case 8:19-bk-08152-CPM                Doc 16       Filed 11/20/19       Page 3 of 7



property located at 367 McIntosh, Almont, MI 48003. The Debtors have not claimed the Properties

as exempt.

        6.       The Property located at 7812 Yorkshire Dr. is currently worth approximately

$135,000.00, but is subject to a first mortgage lien (the “Senior Mortgage”) in favor of Tri-County

Bank (the “Secured Creditors”) in an amount exceeding $146,000.00.

        7.       The Property located at 8011 Lantern Dr is worth approximately $366,300.00, but is

subject to a first mortgage lien (the”Senior Mortgage”) in favor of Mortimer & Sons in an amount

exceeding $189,000 and a second mortgage (the “Junior Mortgage”) in favor of Tri county Bank in an

amount exceeding $133,620.00.

        8.       The property located at 347 McIntosh, Almont, MI 48003 is worth approximately

$214,980.00, but is subject to a first mortgage lien (the “Senior Mortgage”) in amount exceeding

$180,000.00.

        9.       The Trustee, after reviewing certain materials, including (without limitation) the

BK Score™1, sales analysis report and opinion of value for the Property provided by BKRES and

Listing Agent, has determined it to be in the best interest of the Debtors’ estate and all creditors to

negotiate to obtain Secured Creditor’s agreement and consent (“Consent”) to do the following, with

the proviso that the hired professionals, BKGRES or Local Agent, shall not participate in the sale and

purchase of any estate property except as hired brokers:

                 a. sell the Properties to whichever third party Trustee determines to have made the

                      best qualified offer during a public sale approved by the Court;




1
 The BK Score™ is a 100‐point rating that is generated by a proprietary algorithm from 10 unique property attributes in
order to consistently measure sales confidence and predict market value.

                                                          3
             Case 8:19-bk-08152-CPM         Doc 16    Filed 11/20/19     Page 4 of 7



               b. release the Senior Mortgage and otherwise waive all of its claims against the estate

                  with respect to the Properties (including any deficiency claims resulting from the

                  proposed sale); and

               c. agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses associated with the

                  proposed sale, including the payment of a 6% real estate brokerage commission to

                  BKRES and Listing Agent and reimbursement of their out-of-pocket expenses, and

                  provide a carve-out for the benefit of allowed unsecured creditors of the Debtors’

                  estate.

       10.     Trustee expects BKRES and Listing Agent to obtain Secured Creditor’s Consent and

bring a separate motion seeking an order approving the sale of the Property (the “Motion to Approve

Sale”) within several months of the entry of the order sought by this Application.

       11.     The Trustee requests authority pursuant to Sections 327, 328(a) and 330 of the

Bankruptcy Code to (a) retain BKRES and Listing Agent to procure Secured Creditor’s Consent, and

(b) approve Secured Creditor’s payment of the fees described below directly to BKRES and Listing

Agent at closing of the sale of the Property, if and when the Consent and Motion to Approve Sale are

granted.

                                            APPLICATION

       12.     Section 328(a) of the Bankruptcy Code provides, in relevant part, that a debtor “with

the court’s approval, may employ or authorize the employment of a professional person under section

327...on any reasonable terms and conditions of employment, including on a retainer, on an hourly

basis, on a fixed percentage or fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a). Section

330 of the Bankruptcy Code permits the Court to “award to a trustee… or a professional person



                                                  4
                 Case 8:19-bk-08152-CPM               Doc 16      Filed 11/20/19   Page 5 of 7



employed under section 327…(A) reasonable compensation for actual, necessary services rendered

[by such party]… and (B) reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1).

           13.      As further described in the materials attached to their affidavits, BKRES2 and Listing

Agent have extensive experience obtaining the consent and agreement of mortgage lenders and

servicers to the sale of their collateral and resolution of any resulting unsecured claims in order to

produce a recovery for estates from over-encumbered assets in which the estate has no equity.

           14.      The Trustee believes that the highest and best value for the Properties will be generated

through a sale in which the Properties is widely marketed to the public and offered at the highest price

that the market will bear. The Trustee further believes that such a sale is in the best interest of the

Debtors’ estate, but can only be achieved if Secured Creditor’s Consent is first obtained. That is why

the Trustee believes that retaining BKRES and Listing Agent to obtain Secured Creditor’s Consent is

in the best interests of the Debtors’ estate.

           15.      In no event will the estate have any obligation to pay BKRES or Listing Agent. The

terms of the BKRES Agreement and Listing Agreement provide that BKRES and Listing Agent are

only entitled to payment if and when (a) Secured Creditor grants its Consent, (b) the Motion to

Approve Sale is granted and (c) the Properties are sold, in which event BKRES and Listing Agent will

receive and share a 6% real estate brokerage commission for each property at closing in accordance

with the order approving the sale.

           16.      BKRES and Listing Agent will not be entitled to any fees if Secured Creditor does not

grant its Consent or the Court does not grant the Motion to Approve Sale.




2
    BKRES is the broker affiliate of BK Global (http://www.bkginc.com/).

                                                             5
                Case 8:19-bk-08152-CPM          Doc 16     Filed 11/20/19      Page 6 of 7



          17.     The Trustee submits that the terms of employment and compensation as set out in the

BKRES Agreement and Listing Agreements are reasonable in light of the extensive experience of

BKRES and Listing Agent and the nature of the services they provide.

          18.     BKRES attested that it is a disinterested person within the meaning of Section 101(14)

of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and 2016(a). Attached

hereto is an Affidavit of Disinterestedness of BKRES. BKRES also attests, pursuant to Bankruptcy

Rule 2016, that it shall not split or share its fee with any individual or entity other than Listing Agent.

          19.     Listing Agent attested that it is a disinterested person within the meaning of

Section 101(14) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and

2016(a). Attached hereto is an Affidavit of Disinterestedness of Listing Agent. Listing Agent also

attests, pursuant to Bankruptcy Rule 2016, that it shall not split or share its fee with any individual or

entity other than BKRES.

          Therefore, the Trustee seeks authority to retain BKRES and Listing Agent in this case, and requests

that the Court approve the compensation arrangements set forth in the BKRES Agreement and Listing

Agreement pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code.

Date: ,

                                                          /s/Traci K. stevenson


                                                          Traci K. Stevenson, Chapter 7 Trustee

                                                          P.O. Box 86690

                                                          Madeira Beach, FL 33738




                                                      6
             Case 8:19-bk-08152-CPM             Doc 16      Filed 11/20/19      Page 7 of 7



                                 CERTIFICATE OF SERVICE




        I HEREBY CERTIFY that a true and correct copy of the foregoing Chapter 7 Trustee’s Application To Retain

Bk Global Real Estate Services and 3 Tier Real Estate,LLC To Procure Consented Public Sale Pursuant to 11 U.S.C.

§§327, 328, And 330 has been furnished by U.S. Mail and/or the Court’s CM/ECF system to the ASST. U.S.

TRUSTEE, PO Box 4550, Seminole, FL 33775 and BK GLOBAL, 1095 Broken Sound Pkwy NW, Suite 100, Boca

Raton, FL 33487, on this day of , .




                                                 _/s/Traci K. Stevenson______________________

                                                 Traci K. Stevenson, Chapter 7 Trustee

                                                 PO Box 86690

                                                 Madeira Beach, FL 33738




                                                       7
